DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the request for continued examination filed 9/10/2021. Claims 1-5, 7, 8, 16 and 20 are pending in the application.  
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 9/10/2021. Claims 1-5, 7,8,16 and 20 are pending in the application. Claim 1 is withdrawn from consideration, being directed to a non-elected invention. Claim 2 was amended and new claim 20 was added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification, while being enabling for “preferably the method is carried out until sucrose can no longer be detected in the sweetener obtained”;  does not reasonably provide enablement for “the method has a conversion rate of sucrose of about 100%” under  the claimed temperature of  below 120 deg. C and  pressure conditions of “about 51 bar to 60 bar” or “60 bar” with a catalyst based on ruthenium , at least one oxide of ruthenium, or both; wherein the catalyst is immobilized on a Al2O3 support.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 16 and 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weichert (WO 2008/077640 A1) in view of Goldscher (US 5,679,781) and further in view of Hirth et al. (US 2008/0051573 A1, cited by the applicant in an IDS).

However, Goldscher discloses a process for the manufacture of Isomaltitol by the hydrogenation of a solution of isomaltulose, at a temperature between 80 deg. C to 130 deg. C., which overlaps the recited temperature range; using a catalyst selected from Ruthenium, Nickel and mixtures thereof on an inert support, the pressure exerted being below 50 atmosphere; (column 1 lines 60-67), 50 being close to the lower limit of recited pressure conditions in claim 2.. 
According to the instant disclosure (page 12 lines 30-37) “

Regarding the pressure during the hydrogenation reaction, in particular a pressure of at least 15 bar,
preferably of at least 30 bar, especially preferably at least 40 bar, has proved to be advantageous. Values between 40 bar and 150 bar, in particular between 40 bar and 90 bar, for example in the range from about 50 to 60 bar, are especially preferable.

Applicant has not shown any unexpected advantages of a pressure range in the “especially preferable” range of 50 to 60 bar, and only requires a pressure of “at least 15 bar.” Further, there is no evidence in the disclosure that under the claimed pressure range at a temperature below 120 deg. C [0060] “no detectable amounts of sucrose” is enabled. [0061] discloses a range of pressure conditions, with an especially preferred 
Weichert in view of Goldscher points to an inert support for the Ruthenium catalyst  selected from aluminum oxide, carbon, silica, kieselguhr, zeolites and others, (column 3 lines 10-12) , but does not specifically point to an aluminum oxide support, and preferring a carbon support. 
Hirth , however discloses [0014] that based on the desired product range, at least one mono-, di-, oligo-and/or polysaccharides containing at least one glucose and/or fructose unit, which by definition includes disaccharides isomaltulose and sucrose; are hydrogenated to sugar alcohols comprising sorbitol and mannitol in the presence of ruthenium catalyst on aluminum oxide support [0016]. 
Furthermore, complete hydrogenation of a disaccharide as exemplified by sucrose is achieved by this method (Example 7 and Table 14).
Hirth specifically suggests using Ruthenium/Ruthenium oxide catalyst immobilized on aluminum oxide support as claimed ([0016], and that the activity of such a catalyst is maintained over a very long time period, they are not toxic and consequently can be easily handled as compared to other catalysts. 
It would therefore be obvious to one of ordinary skill in the art to apply a Ruthenium/Ruthenium oxide catalyst on an aluminum oxide support in modified Weichert, for the added benefits of prolonged maintenance of catalytic activity. The presented results would therefore be obtained in modified Weichert, without removal of sucrose from a feed having isomaltulose and sucrose that are simultaneously hydrogenated to form sugar alcohols. As complete hydrogenation is expected, the product is sucrose free as claimed.
Regarding claim 4, Weichert discloses a carbohydrate mixture comprising trehalulose in the recited range (e.g. see Example 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Weichert discloses a reaction mixture with the recited water content (e.g. see Example 4 disclosing 30% dry matter).
Regarding claim 16, Goldscher discloses a temperature range of 80 deg. and 130 deg. C in the hydrogenation of isomaltulose in the presence of a ruthenium catalyst (see abstract, working examples).  Goldscher (column 2 lines 42-43) shows examples wherein conversion of isomaltulose at a temperature of 100 deg. C is about 82% while at 120 deg. C the conversion is greater than 99%. Goldscher therefore discloses first and second temperatures respectively, that are within the ranges disclosed in applicant’s specification.   According to applicant’s specification 50-95% conversion occurs between 80 to 120°C and, essentially 100% conversion in the range between 100°C- 150°C (page 11 line 37 through page 12 line 5). 
Claims 7 and 8 are rejected under 35 USC 103(a) as being unpatentable over Weichert in view of Goldscher and Hirth, as above; and further in view of Gubitosa (US 5,326,912), cited by the applicant in an IDS
Modified Weichert as discussed above is directed to a method as claimed, but does not specifically disclose the pore volume and surface area of the support for the catalyst. Gubitosa, however suggests a pore volume of the support in the range of 0.5 to 1.2 ml /g and a specific surface area exemplified by 800 m2/g (see Example 1) in hydrogenating carbohydrates. As modified Weichert and Gubitosa are directed to hydrogenation of carbohydrates, it would have been obvious to one of ordinary skill in the art to select a pore volume and surface area of the support for a catalyst that are in the range taught in Gubitosa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 2-5, 7, 8, 16, and 20 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments have been considered, but are not persuasive.

According to the instant disclosure (page 12 lines 30-37 [0061] in the PGPub):

“Regarding the pressure during the hydrogenation reaction, in particular a pressure of at least 15 bar, preferably of at least 30 bar, especially preferably at least 40 bar, has proved to be advantageous. Values between 40 bar and 150 bar, in particular between 40 bar and 90 bar, for example in the range from about 50 to 60 bar, are especially preferable.”

Applicant has not shown any unexpected advantages of a pressure range in the claimed broad range and in fact points to an “especially preferable” range of from 51 bar to about 60 bar, and only requires a pressure of “at least 15 bar.” 
Regarding the claimed temperature of the reaction, in reference to Hirth, the open-ended transitional phrase “comprising” in claim 2 does not preclude a “second temperature” as claimed in claim 16 at which the reaction is effected to achieve 100% conversion. Partial conversion is effected at a temperature below 120 deg. C, and complete hydrogenation is effected at a higher temperature. Goldscher (column 2 lines 42-43) shows examples wherein conversion of isomaltulose at a temperature of 100 deg. C is about 82% while at 120 deg. C the conversion is greater than 99%.
There is no evidence in the disclosure that under the claimed pressure range at a temperature below 120 deg. C [0060] “no detectable amounts of sucrose” is enabled in the reaction. [0061] discloses a range of pressure conditions, with a preferred condition of about 50 to 60 bar. However, the preferred pressure conditions are not conclusively relevant to the statement in [0060] alone, as several embodiments are summarized in preceding paragraphs. Therefore, the especially preferred pressure conditions are not conclusively relevant to the statement in [0060] alone, as preceding paragraphs summarize other embodiments. Furthermore, the embodiment in [0060] requires a super-acid support which is not recited in the claimed invention. 
Goldscher discloses a process for the manufacture of Isomaltitol by the hydrogenation of a solution of isomaltulose, at a temperature between 80 deg. C to 130 deg. C., which overlaps the recited temperature range; wherein the catalyst selected from Ruthenium, Nickel and mixtures thereof on an inert support, the pressure exerted being below 50 atmosphere; (column 1 lines 60-67).  A pressure of 50 atmospheres is close to the lower limit of recited pressure conditions. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Hirth suggests using Ruthenium/Ruthenium oxide catalyst immobilized on aluminum oxide support as claimed ([0016], and that the activity of such a catalyst is maintained over a very long time period, they are not toxic and consequently can be easily handled as compared to other catalysts.   
It would therefore be obvious to one of ordinary skill in the art to apply a Ruthenium/Ruthenium oxide catalyst on an aluminum oxide support in modified Weichert to sustain the activity of the catalyst over time, as taught in Hirth. The presented results would therefore be obtained in modified Weichert, without removal of sucrose from a feed having isomaltulose and sucrose that are simultaneously hydrogenated to form sugar alcohols. As complete hydrogenation is expected, the product is sucrose free as claimed.
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
It has been previously held that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  	
Regarding applicant’s comment that the claimed method performed under mild conditions saves energy and resources, it is pointed out that there is no support in the disclosure for this advantage under the claimed conditions, as the reaction needs to be carried out “until sucrose can no longer be detected in the sweetener obtained”, which could be for a longer duration wherein energy and resources are utilized.
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793